 



Exhibit 10.3
FIRSTMERIT CORPORATION
AMENDED AND RESTATED
2006 EQUITY PLAN
DIRECTORS’ ANNUAL RESTRICTED STOCK AWARD AGREEMENT
RELATING TO RESTRICTED STOCK AWARD GRANTED TO
                                         ON M/D/YR
     This RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered
into this                      day of February, 20___(the “Grant Date”), by and
between FIRSTMERIT CORPORATION (the “Company”), and
                                         (the “Grantee”).
     WITNESSETH, THAT:
     WHEREAS, the Company maintains the FirstMerit Corporation Amended and
Restated 2006 Equity Plan (the “Plan”), as amended from time to time; and
     WHEREAS, one of purposes of the Plan is to enable nonemployee directors of
the Company and its Related Entities to acquire a proprietary interest (or to
increase an existing proprietary interest) in the Company, and to provide them
with a more direct stake in the future and welfare of the Company and its
Related Entities; and
     WHEREAS, the Grantee understands that this Agreement will be revoked
retroactively (and will be of no effect whatsoever), unless the acknowledgement
appearing at the end of this Agreement is signed and returned no later than
30 days after the Grant Date; and
     WHEREAS, although the Company intends that the Award be exempt from the
requirements of Section 409A of the Code (“Section 409A”), the Company has the
authority to amend this Agreement, without any further consideration, to comply
with Section 409A, even if those amendments change the terms of this Agreement
in a way that reduce the value or potential value of the Award.
     NOW, THEREFORE, the Company and the Grantee agree as follows:
     1. Grant. A restricted stock award (“Award”) of                      shares
(“Award Shares”) of the Company’s common shares, without par value (“Stock”), is
hereby granted by the Company to the Grantee subject to the following terms and
conditions and to the provisions of the Plan, the terms of which are hereby
incorporated by reference. Capitalized terms used but not expressly defined in
this Agreement will have the meanings given to them in the Plan.
     Subject to the terms of the Plan, if, before the restrictions imposed on
the Award Shares lapse, there is a Stock dividend or Stock split,
recapitalization (including payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to shareholders,
exchange of shares or other similar corporate change affecting Stock, an
appropriate adjustment will be made to the number of Award Shares and other
limitations applicable to the Award Shares.

 



--------------------------------------------------------------------------------



 



     2. Transfer Restrictions. Subject to the terms and conditions of the Plan
and this Agreement, none of the Award Shares may be sold, assigned or
transferred, in whole or in part, voluntarily or involuntarily, by the Grantee,
nor made subject to any lien, directly or indirectly, by operation of law or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. However, the Grantee may designate a Beneficiary to receive any
Award Shares issuable after the Grantee’s death.
     3. Release of Restrictions.
     A. Except as provided in Sections 3(B) and 4, and subject to the Grantee’s
continued service as a director of the Company, the restrictions set forth in
Section 2 above will lapse and all of the Award Shares will vest on February 21,
20___.
     B. The restrictions set forth in Section 2 above will lapse and all of the
Award Shares will vest on the date of any Change in Control.
     4. Rights to Award Shares upon Departure from the Board.
     A. Death or Disability:
If the Grantee dies or becomes Disabled, all Award Shares that are unvested will
be fully vested.
     B. Termination for any Other Reason:
If the Grantee Terminates for any reason not described in Section 4(A), all
unvested Award Shares will be forfeited immediately.
     5. Taxes. The Grantee is solely responsible for satisfying any tax
liability associated with this Award.
     6. Rights as Shareholder. The Grantee will be entitled to all of the rights
of a shareholder with respect to the Award Shares, including the right to vote
the Award Shares and to receive dividends and other distributions payable with
respect to the Award Shares after the Grant Date; provided, however, that if any
dividends or other distributions are paid in shares of Stock, those shares will
be subject to the same restrictions on transferability and forfeitability as the
Award Shares with respect to which they were issued.
     7. Escrow of Share Certificates. For the purposes of securing the
re-transfer of the Award Shares into the name of the Company in the event of
forfeiture, certificates for the Award Shares will be issued in the Grantee’s
name and will be held in escrow by, and subject to a security interest in favor
of, the Company until restrictions with respect to the Award Shares lapse or the
Award Shares are forfeited as provided in this Agreement; provided, however,
that the terms of the escrow will make allowance for the transactions
contemplated by Section 3(B). A certificate or certificates representing the
Award Shares as to which restrictions have lapsed will be delivered to

2



--------------------------------------------------------------------------------



 



the Grantee after those restrictions have lapsed.
     8. Beneficiary Designation. The Grantee may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive any
Award Shares that are vested but are settled after the Grantee’s death. Each
designation made will revoke all prior designations, must be made on a form
prescribed by the Committee and will be effective only when filed in writing
with the Committee. If the Grantee has not made an effective Beneficiary
designation, the deceased Grantee’s Beneficiary will be the Grantee’s surviving
spouse or, if there is no surviving spouse, the deceased Grantee’s estate.
     9. Severability. If any one or more of the provisions contained in this
Agreement is conclusively determined to be invalid, illegal or unenforceable in
any respect under applicable law, the validity, legality and enforceability of
the remaining provisions of this Agreement will not, in any way, be ineffective
or impaired thereby.
     10. Governing Law. This Agreement is made and entered into in the state of
Ohio, and will in all respects be interpreted, enforced and governed under the
laws of that state notwithstanding its conflict of laws rules. In the event of
any dispute or controversy arising under or in connection with this Agreement,
the parties consent to the jurisdiction of the Common Pleas Court of the State
of Ohio (Summit County) or The United States District Court for the Northern
District of Ohio, Eastern Division.
     11. Other Agreements. The Award Shares and this Agreement will be subject
to the terms of any other written agreements between the Grantee and the Company
and any Related Entity to the extent that those other agreements do not directly
conflict with the terms of the Plan or this Agreement.
     12. Other Rules. The Award Shares and this Agreement are subject to more
rules described in the Plan.
     13. Assignment. This Agreement will be binding upon the Company and the
Grantee, their respective heirs, personal representatives, executors,
administrators, and successors. The Company may freely assign or transfer this
Agreement without the Grantee’s consent.
     14. Acknowledgement; Return of Agreement. This Agreement (and the Award
Shares) will be revoked automatically unless the Grantee signs the
acknowledgement appearing at the end of this Agreement and returns a copy of the
signed Agreement to the Committee no later than 30 days after the Grant Date.
     15. Listing, Registration, Qualification. If the Board concludes that the
listing, registration or qualification upon any securities exchange, under any
state or federal law, or the approval or consent of any governmental body is
necessary or desirable as a condition to the issuance of the Award Shares, the
Award Shares may not be issued in whole or in part unless and until that
listing, registration, qualification or approval has been obtained, free of any
conditions which are not acceptable to the Board and the sale and delivery of
stock under this Agreement is also

3



--------------------------------------------------------------------------------



 



subject to the same requirements and conditions.
     IN WITNESS WHEREOF, the Company has caused the Award to be granted pursuant
to this Agreement on the date first above written.

            FIRSTMERIT CORPORATION
      By:           Christopher J. Maurer        Executive Vice President, Human
Resources     

ACKNOWLEDGEMENT
By signing below, the Grantee acknowledges and agrees that:

  •   A copy of the Plan has been made available to the Grantee;     •   The
Grantee has received a copy of the Plan’s Prospectus;     •   The Grantee has
read and understands and accepts the conditions placed on the Award Shares;    
•   The Grantee will consent (in the Grantee’s own behalf and in behalf of the
Grantee’s beneficiaries and without any further consideration) to any amendments
to the Award to comply with Section 409A, even if those amendments reduce the
value or potential value of the Award Shares; and     •   If the Grantee does
not return a signed copy of this Agreement to the address shown below not later
than 30 days after the Grant Date, the Award Shares will be forfeited and this
Agreement shall terminate and be of no further force or effect.

FirstMerit Corporation
Compensation Department, CAS 82
III Cascade Plaza
Akron, Ohio 44308

                  GRANTEE    
 
           
 
  By:        
 
     
 
   
 
           
 
  Print Name:        
 
     
 
   

4



--------------------------------------------------------------------------------



 



FIRSTMERIT CORPORATION
AMENDED AND RESTATED
2006 EQUITY PLAN
INSTRUCTIONS FOR COMPLETING SECTION 83(b) ELECTION FORM
A Grantee of restricted stock may make a Section 83(b) Election by completing
this Section 83(b) Election Form. To do this:

  •   The Grantee must make the election by completing the attached form;     •
  Within 30 days of the Grant Date, the Grantee must send a copy of this form to
the internal revenue office at which the Grantee files his or her federal income
tax return;     •   A copy of this form must be submitted with the Grantee’s
income tax return for the taxable year in which the property is transferred; and
    •   The Grantee also must send a copy of this form to:         FirstMerit
Corporation
Compensation Department, CAS 82
III Cascade Plaza
Akron, Ohio 44308





--------------------------------------------------------------------------------



 



FIRSTMERIT CORPORATION
AMENDED AND RESTATED
2006 EQUITY PLAN
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year, the amount of any income that may be taxable to taxpayer in
connection with taxpayer’s receipt of the property described below:
     1. The name, address, taxpayer identification number and taxable year of
the undersigned are as follows:
NAME OF TAXPAYER:
                                                               

         
ADDRESS:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

IDENTIFICATION NUMBER OF TAXPAYER:
                                                            
TAXABLE YEAR: Calendar year 20_.

2.   The property with respect to which the election is made is:      
___ common shares, without par value, of FirstMerit Corporation, an Ohio
corporation (“Company”).   3.   The date on which the property was transferred
is: _________   4.   The property is subject to the following restrictions:    
  Forfeiture of all shares, unless the taxpayer is serving as a director of the
Company on February 21, 20___, subject to accelerated vesting if the taxpayer
dies, becomes disabled or a change in control occurs.   5.   The fair market
value at the time of transfer, determined without regard to any restriction
other than a restriction which by its terms will never lapse, of such property
is: $___.   6.   The amount (if any) paid for such property: $0.00

The undersigned has submitted a copy of this statement to the Company. The
transferee of such property is the person performing the services in connection
with the transfer of said property.





--------------------------------------------------------------------------------



 



The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.

                 
Dated:
               
 
 
 
     
 
   
 
               
 
          (signature)    

2